Case 1:19-cv-00742-LPS Document 1038 Filed 08/19/21 Page 1 of 4 PageID #: 76783




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 CIRBA INC. (d/b/a DENSIFY)
 and CIRBA IP, INC.,
                                                       C.A. No. 19-742-LPS
                        Plaintiffs and Counter-
                        Defendants,
                                                       (CONSOLIDATED)
     v.
 VMWARE, INC.,
                        Defendant and Counter-
                        Plaintiff.


                         VMWARE, INC.’S MOTION TO COMPEL

        Pursuant to the Court’s Stipulation and Order Relating to Procedures for Resolving

Discovery Disputes Before Special Master (D.I. 1028), VMware, Inc. moves the Court for an

Order compelling Cirba Inc. (d/b/a Densify) and Cirba IP, Inc. (collectively, “Cirba”) to: (1)

produce documents and information regarding its litigation financing in response to VMware’s

Request for Production No. 199 and Interrogatory No. 33; and (2) supplement Cirba’s May 11,

2021 Initial Infringement Contentions to provide fair notice of its infringement theories. A

proposed order is attached to VMware’s letter brief.

       The grounds for this motion are set forth in VMware’s letter brief in support of its motion

to compel and the letter’s exhibits, which were submitted to the Special Master

contemporaneously herewith. Pursuant to D. Del. LR 7.1.1., undersigned counsel certifies that a

reasonable effort was made to reach agreement with Cirba regarding the matters set forth in this

motion, including oral communication involving Delaware counsel for all parties, but no

agreement was reached.
Case 1:19-cv-00742-LPS Document 1038 Filed 08/19/21 Page 2 of 4 PageID #: 76784




Dated: August 19, 2021               YOUNG CONAWAY STARGATT &
                                     TAYLOR, LLP

Of Counsel:                          /s/ Anne Shea Gaza
                                     Anne Shea Gaza (No. 4093)
Arturo J. González                   Robert M. Vrana (No. 5666)
Michael A. Jacobs                    Samantha G. Wilson (No. 5816)
Richard S. J. Hung                   Rodney Square
MORRISON & FOERSTER LLP              1000 North King Street
425 Market Street                    Wilmington, DE 19801
San Francisco, CA 94105              (302) 571-6600
(415) 268-7000                       agaza@ycst.com
agonzalez@mofo.com                   rvrana@ycst.com
mjacobs@mofo.com                     swilson@ycst.com
rhung@mofo.com
                                     Attorneys for VMware, Inc.
Bita Rahebi
MORRISON & FOERSTER LLP
707 Wilshire Boulevard
Los Angeles, CA 90017
(213) 892-5200
brahebi@mofo.com

Scott F. Llewellyn
MORRISON & FOERSTER LLP
4200 Republic Plaza
370 Seventeenth Street
Denver, CO 80202-5638
(303) 592-2204
sllewellyn@mofo.com




                                       2
Case 1:19-cv-00742-LPS Document 1038 Filed 08/19/21 Page 3 of 4 PageID #: 76785




                                CERTIFICATE OF SERVICE


       I, Anne Shea Gaza, hereby certify that on August 19, 2021, I caused to be electronically

filed a true and correct copy of the foregoing document with the Clerk of the Court using

CM/ECF, which will send notification that such filing is available for viewing and downloading

to the following counsel of record:

                              Kenneth L. Dorsney, Esquire
                              Cortlan S. Hitch, Esquire
                              Morris James LLP
                              500 Delaware Avenue, Suite 1500
                              Wilmington, DE 19801
                              kdorsney@morrisjames.com
                              chitch@morrisjames.com

                              Attorney for Plaintiffs/Counter-Defendants

       I further certify that on August 19, 2021, I caused the foregoing document to be served

via electronic mail upon the above-listed counsel and on the following:

                              Courtland L. Reichman, Esquire
                              Shawna L. Ballard, Esquire
                              Jennifer Estremera, Esquire
                              Michael G. Flanigan, Esquire
                              Kate Falkenstien, Esquire
                              Ariel C. Green, Esquire
                              Reichman Jorgensen Lehman & Feldberg LLP
                              100 Marine Parkway, Suite 300
                              Redwood Shores, CA 94065

                              Sarah O. Jorgensen, Esquire
                              Reichman Jorgensen Lehman & Feldberg LLP
                              1201 West Peachtree Street, Suite 2300
                              Atlanta, GA 30309

                              Christine E. Lehman, Esquire
                              Adam Adler, Esquire
                              Connor S. Houghton, Esquire
                              Reichman Jorgensen Lehman & Feldberg LLP
                              1710 Rhode Island Ave., N.W.
                              12th Floor
                              Washington, DC 20036
Case 1:19-cv-00742-LPS Document 1038 Filed 08/19/21 Page 4 of 4 PageID #: 76786




                         Jaime F. Cardenas-Navia, Esquire
                         Wesley Lanier White, Esquire
                         Khue V. Hoang, Esquire
                         Reichman Jorgensen Lehman & Feldberg LLP
                         750 Third Avenue, Suite 2400
                         New York, NY 10017

                         RJ_densify@reichmanjorgensen.com

                         Gary J. Toman, Esquire
                         Weinberg Wheeler Hudgins Gunn & Dial
                         3344 Peachtree Road NE, Suite 2400
                         Atlanta, GA 30326
                         gtoman@wwhgd.com

                         Paul D. Clement, Esquire
                         Julie M.K. Siegal, Esquire
                         Kirkland & Ellis LLP
                         1301 Pennsylvania Avenue, N.W.
                         Washington, DC. 20004
                         paul.clement@kirkland.com
                         julie.siegal@kirkland.com

                         Attorneys for Plaintiffs/Counter-Defendants

Dated: August 19, 2021                        YOUNG CONAWAY STARGATT &
                                              TAYLOR, LLP

                                              /s/ Anne Shea Gaza
                                              Anne Shea Gaza (No. 4093)
                                              Robert M. Vrana (No. 5666)
                                              Samantha G. Wilson (No. 5816)
                                              1000 N. King Street
                                              Wilmington, Delaware 19801
                                              agaza@ycst.com
                                              rvrana@ycst.com
                                              swilson@ycst.com

                                              Attorneys for VMware, Inc.




                                          2
